DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0138821, filed on 11/01/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4,  6, 8, 11-14, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Lee et al. (US 20190130110 A1, hereinafter Lee).

Regarding Claim 1. Lee teaches an artificial intelligence server comprising (Lee, Paragraph [0115], invention are located. In one illustrative embodiment, FIG. 5 represents a server computing device, with regard to a hardened model engine 420 for protecting the trained neural network, machine learning, deep learning, or other artificial intelligence model):
a communication interface configured to communicate with an electronic device (Lee, Paragraph [0100], The network 402 includes multiple computing devices 404A-D, which may operate as server computing devices, and 410-412 which may operate as client computing devices, in communication with each other and with other devices) and at least one processor (Lee, Fig. 5, Element 506 Processing Unit(s)) configured to:
update a classification layer by training an artificial intelligence model in such a manner that classification training data and classification labeling data are provided to the artificial intelligence model (Lee, Paragraph [0049], The output of the classification operation is a vector 235 of probability values where each slot of the vector output 235 represents a separate possible classification of the input data set 220. The training of a neural network, machine learning, deep learning, or other artificial intelligence model is generally known in the art and it is assumed that any such methodology may be used to perform such training; [0111], The resulting modified output vector generated by the merging of the outputs of the two sets of output nodes provides modified probability values while maintaining the correctness of the classification and associated labels that are associated with the input data in a labeled data set)
including a feature extraction layer for extracting a feature vector (Lee, Paragraph [0004], Neural network based deep learning is a class of machine learning algorithms that use a cascade of many layers of nonlinear processing units for feature extraction and transformation. [0049], The training generally involves modifying weighting values associated with various features scored by nodes of the model based on training data sets to cause the model to output a correct vector output).
and a classification layer for classifying input data using the feature vector (Lee, Paragraph [0049], The output of the classification operation is a vector 235 of probability values where each slot of the vector output 235 represents a separate possible classification of the input data set 220);
 and transmit the updated classification layer to the electronic device
(Lee, Paragraph [0034], [0111], The resulting modified output vector generated by the merging of the outputs of the two sets of output nodes provides modified probability values while maintaining the correctness of the classification and associated labels that are associated with the input data in a labeled data set. deceiving gradients via specific training of specialized computing devices or systems having neural network models, machine learning models, deep learning models, or other such cognitive or artificial intelligence for performing a cognitive operation).

	Regarding Claim 2. Lee teaches the invention in claim 1, 
Lee further teaches wherein the at least one processor is configured to generate the artificial intelligence model including the feature extraction layer having a first parameter (Lee, Paragraph [0004], Neural network based deep learning is a class of machine learning algorithms that use a cascade of many layers of nonlinear processing units for feature extraction and transformation. Each successive layer uses the output from the previous layer as input)
and the classification layer having a (2-1).sup.th parameter by training a neural network using general-purpose training data and general-purpose labeling data (Lee, Paragraph [0033], The mechanisms of the illustrative embodiments add additional technological logic in the neural network and cognitive system that specifically implements the introduction of perturbations or noise in the loss surface, through specific training based on the three sets of training data (or data sets). the classification and labeling of the output data is still accurate even though the actual probability values generated by the neural network (referred to herein also as the “model”) are not accurate to the training of the model based on just the normal training data set, i.e. the unperturbed training data set).
 
	Regarding Claim 3. Lee teaches the invention in claim 1. 
Lee further teaches wherein the at least one processor is configured to obtain the classification layer having a (2-2).sup.th parameter different from the (2-1).sup.th parameter by training the artificial intelligence model in such a manner that the classification training data and the classification labeling data are provided to the artificial intelligence model (Lee, Paragraph [0033], the neural network's output nodes in the classification portion 340 are trained using the original training data set 310 and the noisy training data set 320 to generate an output vector 350 with vector slot values representing the probability that the corresponding classes are the correct class for the input training data; [0024], allowing continued proper classification by the model. the parameters of the neural network model, x is the input to the neural network model).
 
	Regarding Claim 4. Lee teaches the invention in claim 3. 
Lee further teaches wherein the at least one processor is configured to:
 replace the classification layer having the (2-1).sup.th parameter with a classification layer having an initial parameter
(Lee, Paragraph [0030], the classification output vector generated by the second set of output nodes, to its original class, i.e. the classification output vector generated by the first set of output nodes, so that the regular data samples in the first set of training data, and the adversarially generated data samples in the third set of training data, are correctly classified. [0064], The neural network will then use machine learning techniques to modify the weights associated with the output nodes and adjust the learning to more closely approximate what the neural network is being told is the correct classification for the noisy training data set);
 and obtain the classification layer having the (2-2).sup.th parameter by training the artificial intelligence model in such a manner that (Lee, Paragraph [0064],
The neural network is then informed that the correct classification for the noisy training data set 320 for the perturbed input data The neural network will then use machine learning techniques to modify the weights associated with the output nodes and adjust the learning to more closely approximate what the neural network is being told is the correct classification for the noisy training data set; [0069], the requests may be in the form of input data sets that are to be classified in accordance with a cognitive classification operation performed by a machine learning, neural network, deep learning, or other artificial intelligence based mode) the classification training data and the classification labeling data are provided to the artificial intelligence model (Lee, Paragraph [0033], add additional technological logic in the neural network and cognitive system that specifically implements the introduction of perturbations or noise in the loss surface, through specific training based on the three sets of training data (or data sets). cause gradients to point to the noisy region away from correct gradients while maintaining the usability of the resulting output, e.g., the classification and labeling of the output data is still accurate even though the actual probability values generated by the neural network (referred to herein also as the “model”) are not accurate to the training of the model based on just the normal training data set, i.e. the unperturbed training data set)

Regarding Claim 6. Lee teaches the invention in claim 3. 
Lee further teaches wherein, even after the artificial intelligence model is trained, the first parameter of the feature extraction layer remains as before the training of the artificial intelligence model (Lee, Paragraph [0004], Neural network based deep learning is a class of machine learning algorithms that use a cascade of many layers of nonlinear processing units for feature extraction and transformation. Each successive layer uses the output from the previous layer as input. [0024], noise is introduced into each class of the classification performed by the neural network during the training, such that the internal feature representation is perturbed and thus the gradient computation is diverted. The pit P can be very small so that the change in the input with the gradient can simply skip the pit P and stay in the cluster, thereby foiling the attack and allowing continued proper classification by the model; it is noted when the change is skipped, the feature and classification stay unchanged).

Regarding Claim 7. Lee teaches the invention in claim 3. 
Lee further teaches wherein the trained artificial intelligence model comprises the feature extraction layer having the first parameter (Lee, Paragraph [0004], Neural network based deep learning is a class of machine learning algorithms that use a cascade of many layers of nonlinear processing units for feature extraction and transformation. Each successive layer uses the output from the previous layer as input)
and the classification layer having the (2-2).sup.th parameter (Lee, Paragraph [0030], the classification output vector generated by the second set of output nodes, to its original class, i.e. the classification output vector generated by the first set of output nodes, so that the regular data samples in the first set of training data, and the adversarially generated data samples in the third set of training data, are correctly classified. [0064], The neural network will then use machine learning techniques to modify the weights associated with the output nodes and adjust the learning to more closely approximate what the neural network is being told is the correct classification for the noisy training data set; [0023], most white box attacks compute gradients to find the manipulations of input data that will cause the most rapid model decision change, e.g., classification change; it is noted when the classification change it is the (2-2).sup.th parameter );, and 
wherein the at least one processor is configured to: separate the classification layer having the (2-2).sup.th parameter from the feature extraction layer (Lee, Paragraph [0028], [0049], The training of the second half of the output nodes is separate from the training of the first half of the output nodes so that one training does not adversely affect the other. It should be appreciated that since there are two separate sets of output nodes that are trained separately, the training can be performed in any order and/or in parallel; The output of the classification operation is a vector 235 of probability values where each slot of the vector output 235 represents a separate possible classification of the input data set 220. The training of a neural network, machine learning, deep learning);
 and transmit the separated classification layer to the electronic device (Lee, Paragraph [0034], [0111], The resulting modified output vector generated by the merging of the outputs of the two sets of output nodes provides modified probability values while maintaining the correctness of the classification and associated labels that are associated with the input data in a labeled data set. deceiving gradients via specific training of specialized computing devices or systems having neural network models, machine learning models, deep learning models, or other such cognitive or artificial intelligence for performing a cognitive operation).

Regarding Claim 8. Lee teaches the invention in claim 1. 
Lee further teaches further comprising at least one memory configured to store a plurality of classification layers having different parameters (Lee, Paragraph [0050], in a classification operation, each vector slot of the vector output 235 corresponds to a classification (or class) into which the input data may be classified, with a corresponding output node of the neural network model 230 providing the value to be stored in the corresponding vector slot), 
wherein the at least one processor is configured to transmit, to the electronic device (Lee, Paragraph [0034], [0111], The resulting modified output vector generated by the merging of the outputs of the two sets of output nodes provides modified probability values while maintaining the correctness of the classification and associated labels that are associated with the input data in a labeled data set. deceiving gradients via specific training of specialized computing devices or systems having neural network models, machine learning models, deep learning models, or other such cognitive or artificial intelligence for performing a cognitive operation) , one or more classification layers among the plurality of classification layers if a classification layer change request is received from the electronic device (Lee, Paragraph [0069], cognitive system which implements a request processing pipeline, the requests may be in the form of input data sets that are to be classified in accordance with a cognitive classification operation performed by a machine learning, neural network, deep learning, or other artificial intelligence based model that is implemented by the cognitive system)

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the prior art Lee teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 2 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 18, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190130110 A1, hereinafter Lee) as applied to Claim 3, 13 above respectively, and in view of Wolf et al. (US 20190095753 A1, hereinafter Wolf)

Regarding Claim 5. Lee teaches the invention in claim 3.
Lee does not explicitly disclose but Wolf teaches the at least one processor is configured to:  adjust a parameter of the feature extraction layer and a parameter of the classification layer, so that an error between an estimated value of the neural network and the general-purpose labeling data is reduced, in the process of training the neural network (Wolf, Paragraph [0012], the neural network comprises a convolutional neural subnetwork generating a set of feature vectors, each corresponding to an application of the convolutional subnetwork different window within the image. [0089], the error prediction branch took as its input the output of the first bidirectional LSTM layer. Each vector of length 2048 was projected to a vector of smaller dimension. to reduce the impact of the image width on the result. This scalar output was defined as the output of the error prediction branch, and was used as a log probability of the classification process);
 and adjust the parameter of the classification layer, so that an error between an estimated value of the artificial intelligence model and the classification labeling data is reduced, in the process of training the artificial intelligence model
(Wolf, Paragraph [0087], [0091], [0098], The present inventors found that the CTC transcription probability performs poorly as a predictor of image mislabeling. The present inventors have therefore attached an error predicting branch to the network. If one attempts to train the error prediction branch jointly with the network, the outcome of the training is that the error predictor always output zeros. For this reason, training was a two-stage operation. picking a certain confidence threshold, the system rejects 10% of the valid data, and reduces the number of errors by 80%).
Wolf and Lee are analogous since both of them are dealing with using artificial intelligence model to train the data. Lee provided a way of training the data by configuring the classification training data and the classification labelling. Wolf provided a way to reduce the error rate by adjust the feature extraction and the classification process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate error reduction taught by Wolf into modified invention of Lee such that during the training process when using the artificial intelligence modeling, system will be able to adjust the feature extraction and classification process to reduce the error rate in order to produce the best training result when using the artificial intelligence training process. 

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.



Claim(s) 9, 10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190130110 A1, hereinafter Lee) as applied to Claim 1, 11 above respectively, and in view of Tan et al. (US 20200226212 A1, hereinafter Tan)

Regarding Claim 9. Lee teaches the invention in claim 3. 
Lee does not explicitly disclose but Tan teaches comprising at least one memory configured to store data (Tan, Fig. 1, Element 116 Memory),  wherein the at least one processor (Tan, Fig. 1, Element 112 Processor) is configured to:  obtain a classification layer corresponding to a first category by updating the classification layer by providing classification training data and classification labeling data corresponding to the first category to the artificial intelligence model (Tan, Paragraph [0031], with different models directed at different subjects and/or categories <read on first category>. The trainer (152) receives initial training data, also referred to herein as a training data set. [0007], a computer system is provided with a processing unit operatively coupled to memory, and an artificial intelligence (AI) platform to support natural language processing. using the adversarial training set to process the input, the classifier returns a revised classification model to output a classification label), and store the classification layer corresponding to the first category in the at least one memory (Tan, Paragraph [0008], The adversarial training set is formed by using natural language understanding (NLU) to parse the initial training set into sub-components and identify associated sub-component categories. using the adversarial training set to process the input, the program code returns a revised classification model to output a classification label. [0029], , the model (158) may be stored on a remote storage device operatively coupled to the server (110));  and obtain a classification layer corresponding to a second category by updating the classification layer by providing classification training data and classification labeling data corresponding to the second category to the artificial intelligence model (Tan, Paragraph [0031], The trainer (152) uses natural language understanding (NLU) to parse the training data into sub-components and identify a category <read on second category>for each parsed sub-components [0038], a second threshold is applied to a second subset within the sampling of the applied first threshold), and store the classification layer corresponding to the second category in the at least one memory (Tan, Paragraph [0008], The adversarial training set is formed by using natural language understanding (NLU) to parse the initial training set into sub-components and identify associated sub-component categories. using the adversarial training set to process the input, the program code returns a revised classification model to output a classification label. [0029], , the model (158) may be stored on a remote storage device operatively coupled to the server (110)).
Tan and Lee are analogous since both of them are dealing with using artificial intelligence model to train the data.
Lee provided a way of training the data by configuring the classification training data and the classification labelling.
Tan provided a way of create and saving the data by training the classification data with  different categories in the artificial modeling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate different categories taught by Tan into modified invention of Lee such that system will be able to using different categories to find tune the training data in the artificial intelligence modeling in order to create the best matching result by training the data.
 

Regarding Claim 10. The combination of Lee and Tan teaches the invention in claim 9.
The combination further teaches wherein the at least one processor is configured to: receive category selection information from the electronic device; and transmit, to the electronic device, the classification layer corresponding to the first category if the received category selection information corresponds to the first category (Tan, Paragraph [0004], [0031], the training data set is received from one or more of the devices (180)-(190) across the network connection (102). The training data set may come in different formats. the knowledge base (160) may include a library (166) of models (166A), (166B), . . . (166N), with different models directed at different subjects and/or categories. The trainer (152) receives initial training data, also referred to herein as a training data set. In one embodiment, the training data set is received from one or more of the devicesThe trainer (152) uses natural language understanding (NLU) to parse the training data into sub-components and identify a category for each parsed sub-components. natural language understanding classifiers evaluate natural language expressions, place the expressions into categories, and return a corresponding classification).

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 9 and therefore is rejected under the same rationale.

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 10 and therefore is rejected under the same rationale.

	
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190188562 A1	Deep Neural Network Hardening Framework
US 10426442 B1	Adaptive image processing in assisted reproductive imaging modalities
US 20200143242 A1	System and method for creating and providing crime intelligence based on crowdsourced information stored on a blockchain
US 20200394509 A1	Classification Of Sparsely Labeled Text Documents While Preserving Semantics
US 20180268244 A1	System and method for deep labeling
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619